82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Eric HAMILTON;  James Kinsler;  Lenwood R. Pippins;Phillip Clements;  Larry Daniel Bratt;  JohnAyers, Jr.;  Barry D. Holdaway;  GregoryR. Johnson, Plaintiffs-Appellants,v.William L. SMITH, Warden;  James B. Murphy, Security Chief;Richard Lanham, Commissioner of Corrections;  GaryHornbaker, Assistant Warden, Defendants-Appellees.
No. 95-7787.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 10, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Andre M. Davis, District Judge.  (CA-95-1076-AMD)
Henry Eric Hamilton, James Kinsler, Lenwood R. Pippins, Phillip Clements, Larry Daniel Bratt, John Ayers, Jr., Barry D. Holdaway, Gregory R. Johnson, Appellants Pro Se.  John Joseph Curran, Jr., Attorney General, Audrey J.S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his motion for reconsideration.   We have reviewed the record and the district court's opinions and find no abuse of discretion and no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Hamilton v. Smith, No. CA-95-1076-AMD (D. Md. Oct. 6 & 23, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED